Title: To George Washington from George Lewis, 24 October 1795
From: Lewis, George
To: Washington, George


          
            Dr Uncle—
            Fredericksburg [Va.] 24th of Octo. 1795
          
          I declined answering your letter of the 13th instant from Spurriers, untill I could have an opportunity to know of Genl Spotswood the pedigree of his horse, as you wish’d, on Thursday last. I met with him at the bowling green races, at which place I was in hopes to have found many fine horses for sale, but saw none that could be recommended as saddle horses—It was certainly a grand omission my not mentioning the price of the horse, three hundred dollars is the lowest price the Genl will take,

he sayes his horse was got by a full bred horse, call’d Rockingham, formerly the property of Genl Nelson decd and was raised by that Gentleman—his dam he never saw, and can say nothing of her—few of the Rockingham colts have made good rideing horses but are excell’d by none as carriage horses, what most of the Virginians call good rideing horses, are those that are readily taught to pace, a quallity that one or two breed of horses with us are famed for, as I know you have no particular attachment to that gait, I think Genl Spotswoods horse may please you—There is one or two more horses in this neighbourhood of a superior quallity, that I think would suit you better, but there prices are from three to five hundred dollars, if those prices would be no objection, I think Colo. Willis has one, a fine bay, five feet two inches high five years old last spring, got by the imported horse Shark, and his dam full bred, got by Eclipse, he is suppos’d by the best judges to be the finest gelding in Virginia, he is one of a pair, and from a conversation with Colo. Willis, I think he may be had for five hundred dollars, I would recommend him to you in preference to any horse I ever saw, and I am Satisfyed that the satisfaction, and security, that you will find in rideing so valuable a horse, will more than compensate for the extravagant price you may give, he is a proved horse and one that you may depend on, he was rais’d by Colo. Willis, and has never been injur’d in the smallest degree, if you will consent to my purchaseing him, he can be sent on to philadelphia immediately, there is persons in this place, who make a living by that kind of buisness, and may be hired on moderate terms, if you prefer Genl Spotswoods, he can be forwarded by the same means—please tender my love to my Aunt, and accept the Respects of Yr Affectionate Nephew
          
            Go: Lewis
          
        